Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel S. Armstrong on 5/27/21.

The application has been amended as follows: 


1.	(Currently Amended)  Process for manufacturing a fermentation product comprising the following steps: 
with a carbohydrate source and a microorganism capable of converting the carbohydrate into a fermentation product, wherein the fermentation product is a salt or a product with a boiling point above the boiling point of water, 
of a fermentation medium comprising the aqueous fermentation medium, fermentation product, and microbial biomass from the fermentation reactor in the form of a recycle stream,
at least part of the recycle stream to form a cooled recycle stream, and

2.	(Original)  Process according to claim 1, wherein the temperature of the recycle stream decreases with a value of 2-5ºC, as compared to the temperature of the fermentation medium in the fermentation reactor.
	3.	(Previously Presented) Process according to claim 1, wherein the volume of the pressure vessel is between 0.1 and 10 percent of the volume of the fermentation reactor.
	4.	(Previously Presented)  Process according to claim 1, wherein the recycle time, defined as the time between withdrawal of a fraction of fermentation medium from the fermentation reactor and reintroduction of the fraction into the reactor is at most 10 minutes.
	5.	(Canceled)
	6.	(Previously Presented)  Process according to claim 1, wherein solid fermentation product is present in the fermentation medium in the fermentation reactor during at least part of the fermentation. 
7.	(Currently Amended)  Process according to claim 1, wherein the volume of fermentation medium in the fermentation reactor is at least 100 m3.

9.	(Currently Amended)  Process according to claim 1, wherein 

recycle stream is provided to the pressure vessel 
recycle stream is not provided to the pressure vessel.
10.	(Previously Presented)  Process according to claim 1, wherein the fermentation product is a salt of a carboxylic acid selected from the group consisting of mono-, di-, and tricarboxylic acids having 2-8 carbon atoms. 
11.	(Canceled)
12.	(Currently Amended)  Process according to claim 16, wherein the carboxylic acid is separated from the inorganic salt.
13.	(Currently Amended)  Process according to claim 12, wherein after separation of the carboxylic acid from the salt, the carboxylic acid is subjected to a purification step 
claim 16, wherein a microbial biomass removal step is carried out between the fermentation step and the acidification step.
15.	(Currently Amended)  Process according to 
16.	(New)  Process for manufacturing a fermentation product comprising the following steps:
	fermenting under fermentation conditions in an aqueous fermentation medium in a fermentation reactor with a carbohydrate source and a microorganism capable of converting the carbohydrate into an intermediate fermentation product, wherein the intermediate fermentation product is a salt of a carboxylic acid, wherein the intermediate fermentation product has a boiling point above the boiling point of water,
	during the fermentation process, withdrawing part of a fermentation medium comprising the aqueous fermentation medium and intermediate fermentation product, from the fermentation reactor in the form of a recycle stream,
	providing at least part of the recycle stream to a pressure vessel wherein the pressure is selected such that the temperature of the recycle stream decreases with a value of 1-8ºC, as compared to the temperature of the fermentation medium in the fermentation reactor, by the evaporation of water to form a cooled recycle stream,
	recycling the cooled recycle stream to the fermentation reactor, and
subjecting the intermediate fermentation product to an acidification step, to convert the salt of the carboxylic acid into the carboxylic acid under the formation of a aqueous mixture of a carboxylic acid and an inorganic salt.	

17.	(New)  Process according to claim 13, wherein the purification step is selected from the group of consisting of washing, active carbon treatment, recrystallization, distillation, and filtration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It appears the step of removing a portion of the fermentation medium, which is then exposed to a vacuum to cool it by water evaporation prior to recycling the medium back into the fermentor is not taught in the art.  In particular using the vacuum to evaporate water rather than distill lactic acid from the medium is not suggested in the art.
The closest prior art is Van Breugel et al. (EP 2311968) who teach using a vacuum to cool the fermentation medium.  However they apply a vacuum to the entire fermentation reactor and do not remove a portion of the media to expose to a vacuum to evaporate water, then recirculate this cooled media.  It is also understood in the art to use a vacuum to concentrate the fermentation media by evaporating water and then isolate the lactic acid.  However this is performed in the isolation process and the concentrated fermentation media is not returned to the fermenter (see US 6509179, Fig 1-2; WO9300440, Fig 2; WO9413826, Fig 1).  
WO 9919290 in Fig. 6 is also close prior art where the fermentation broth #160  is extracted #165 and the lactate salt is returned to the fermentor via #169.  However the soluble lactic acid is separated from the fermentation broth #168 and eventually . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699